Citation Nr: 1309485	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right hallux valgus, status post bunionectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent for left hallux valgus.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

4.  Entitlement to service connection for a low back disability, to include as secondary to bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) from December 2007 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2012.  A transcript is of record.

At the December 2012 hearing the Veteran raised a claim for TDIU, pursuant to a holding under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, in Rice, the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the December 2012 hearing that her feet had gotten worse since the November 2008 VA examination.  She now has calluses on the feet and takes 800 mg. of Motrin a day.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her bilateral hallux valgus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence as discussed above suggests that the Veteran is unemployed due, at least in part if not altogether, to symptoms of her service-connected hallux valgus.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording her a VA examination to determine the effect her hallux valgus on her employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.

The RO denied the Veteran's claim for service connection for a low back disability in a May 2012 rating decision.  In December 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge that she disagreed with the May 2012 rating decision denying service connection for a back disability.  A transcript of the hearing is of record.  Because the Veteran's contentions offered during her December 2012 hearing were later reduced to writing and incorporated into the record in the form of the written transcript, the transcript of that hearing has been accepted as her notice of disagreement to the May 2012 rating decision.  See Tomlin v. Brown, 5 Vet. App. 355 (1993); see 38 C.F.R. § 20.201 (2012).  The Veteran also testified that she believes that her back is affected by her feet.  Therefore, the claim of service connection should also be considered on a secondary basis.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim of entitlement to service connection for a low back disability, to include as secondary to bilateral hallux valgus.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

It is also noted herein that both the physical and virtual claims file only contain the first page of the narrative section of the May 2012 rating decision denying service connection for a low back disability.  On remand, the entire rating decision must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate the entire May 2012 rating decision with the claims file.

2.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

3.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for an increased evaluations for bilateral hallux valgus, service connection for a low back disability, to include as secondary to bilateral hallux valgus, and for entitlement to a TDIU.  Document all unsuccessful attempts to obtain such records.

4.  Notify the Veteran that she may submit statements from herself and others who have observed the Veteran describing their impressions of the impact of service-connected disabilities on her ability to work.

5.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to her hallux valgus.  The claims folder should be made available to and reviewed by the examiner.

The examiner must also indicate the impact the Veteran's bilateral hallux valgus has on her ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report. 

6.  Then readjudicate the appeal.  In doing so, the RO must specifically consider whether the Veteran's claims for higher ratings should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension for extra-schedular consideration.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

